EXHIBIT 10.2.7

Message [image001.gif]


October 7, 2004

 

 

Michael E. Luna

6009 Ames Lake Road

Carnation, WA, 98014

 

 

Dear Michael:

It is our pleasure to offer you employment with 724 Solutions Inc. (“724” or
“724 Solutions”) in the position of Chief Technology Officer.  This position
reports to the Chief Executive Officer. Your first date of employment will be
October 25, 2004.  The other principal terms of your employment are set out on
the attached Schedule “A”.

This letter (including all attached Schedules) constitutes the terms and
conditions of your employment with 724, and supersedes and replaces any previous
offers, oral or written. This offer is contingent on you signing agreements
related to Confidential Information and Assignment of Inventions to 724 in the
attached form prior to beginning employment. It is also contingent on you
providing us with documentation of U.S. citizenship or authorized alien work
status prior to beginning employment.

Please note that, as a condition of your employment, you are required to sign
and execute a copy of this agreement and all accompanying documentation and
return it to us by October 7th, 2004.  If you are in agreement with the terms of
this letter, please indicate such agreement by signing in the space provided. We
have included a second copy of the letter for your files.

We are looking forward to you joining 724.  If you have any questions regarding
this letter or any other matter, please feel free to contact me at any time.

Yours truly,

 

 

John J Sims

Chief Executive Officer




I accept the offer of employment as described herein.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Michael E. Luna

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Signature

 

Date

 




Schedule “A”

COMPENSATION AND BENEFITS OF
Michael E. Luna

1.

Salary. Your salary will be $220,000 USD per annum and your variable annual
compensation will be $110,000 USD, for a target income of $330,000 USD. You
acknowledge and agree that in the event you are eligible to earn any variable
pay or bonus payments, only such variable pay or bonus payments actually earned
by you as of the date your employment ceases shall be paid to you.

 

 

2.

Vacation.  You will be entitled to a vacation of 4 weeks in each full calendar
year.  Your vacation for the remainder of the calendar year in which your
employment commences shall be pro-rated at the rate of 1.67 days per month of
employment.  If your employment commences after the 15th of the month, no
vacation days will be earned for that month.  Your vacations shall be taken at
such time as 724 may from time to time approve, having regard to the operations
of 724.  A maximum of 5 unused vacation days may be carried forward into the
next calendar year.

 

 

3.

Benefits.  You will be eligible to participate in any plans generally maintained
from time to time by 724 for the benefit of 724’ employees, including, but not
limited to, those pertaining to group life, accident, dental, prescription,
sickness and medical, and long term disability insurance on the same terms and
conditions as other employees holding similar positions, provided that premiums
for such coverages are reasonable, as determined by 724 in its sole discretion. 
Upon your beginning full-time employment with 724 you will also be eligible to
participate in the company’s 401(k), medical and dental insurance plans, as well
as its group life and long-term disability plans on the same terms and
conditions as other employees holding similar positions. Your share of premiums
under these plans, if any, can be deducted automatically from your paycheck on a
pre-tax basis.

 

 

4.

Options to Purchase Shares.  Subject to approval of the Board of Directors, 724
hereby grants to you:

 

 

 

(a)

the option to purchase 18,750 common shares of 724 (or the group of companies
that forms 724 Solutions), at their Market Price (as defined in the Stock Option
Plan) on the date of the grant (your first day of employment with 724), which
option vests on and continues from the first anniversary of your employment; and

 

 

 

 

(b)

the option to purchase an additional 18,750common shares of 724 (or the group of
companies that forms 724), at their Market Price (as defined in the Stock Option
Plan) on the date of the grant (your first day of employment with 724), which
option vests on and continues from the second anniversary of your employment;
and




 

(c)

the option to purchase an additional 18,750 common shares of 724 (or the group
of companies that forms 724), at their Market Price (as defined in the Stock
Option Plan) on the date of the grant (your first day of employment with 724),
which option vests on and continues from the third anniversary of your
employment; and

 

 

 

 

 

(d)

the option to purchase an additional 18,750 common shares of 724 (or the group
of companies that forms 724), at their Market Price (as defined in the Stock
Option Plan) on the date of the grant (your first day of employment with 724),
which option vests on and continues from the forth anniversary of your
employment.

 

 

 

 

 

This statement of Compensation and Benefits supersedes all other prior and
contemporaneous agreements and statements, whether written or oral, express or
implied pertaining in any manner to your compensation and benefits, and it may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements.

 

 

 

6. 

Termination.

 

 

 

 

(a)

Termination of Employment. Neither 724 nor you make any representation to the
other that employment will continue for a set period of time or that employment
will be terminated only under particular circumstances.  Both 724 and you may
terminate your employment at any time or for any reason, subject to the
provisions of this agreement.

 

 

 

 

 

(b)

Termination Obligations.  You agree as follows:

 

 

 

 

 

 

 

(i)

All property, including, without limitation, all equipment, tangible proprietary
information (including confidential data), documents, books, records, reports,
notes, contracts, lists, computer disks (and other computer-generated files and
data), and copies thereof, created on any medium and furnished to, obtained by,
or prepared by you in the course of or incident to your employment, belongs to
724 or its affiliates and shall be returned promptly to 724 upon termination of
your employment by either 724, for any reason (and whether for Cause or not), or
you.

 

 

 

 

 

 

 

 

(ii)

All benefits to which you are otherwise entitled shall cease upon your
termination for any reason (and whether for Cause or not), unless explicitly
continued either under this agreement, under any specific written policy or
benefit plan of 724 or its affiliates, or as may be required by statute.

 

 

 

 

 

 

 

 

(iii)

Upon termination of employment for any reason (and whether for Cause or not)
under this agreement, you shall be deemed to have resigned from all offices and
directorships then held with 724 or any




 

 

 

 

subsidiary.  You shall sign any document or do such things that are reasonably
required by 724 to give effect to any such resignation.  Should you fail to do
so, any director of 724 is hereby irrevocably authorized in your name and on his
or her behalf to sign any document or do any thing that is required to give
effect thereto.

 

 

 

 

 

 

 

 

(iv)

Your obligations under this section  “Termination” shall survive the termination
of this agreement and the termination of employment for any reason (and whether
for Cause or not).

 

 

 

 

 

 

 

 

(v)

Following any voluntary termination of employment or termination for Good Reason
by you, you shall, where reasonably requested by 724, reasonably cooperate with
724 for a reasonable period of time after such termination of employment in the
orderly transition of duties and work assignments to other employees of 724 and
its affiliates, provided that 724 continues to pay you compensation on a per
diem basis, at a rate equal to your base salary in effect at your date of
termination, during any such reasonable period of time that your cooperation is
requested.  You shall also reasonably cooperate, at 724’s expense, in the
defense of any action brought by any third party against 724 and its affiliates
that relates in any way to your acts or omissions while employed by 724 and its
affiliates.

 

 

 

 

 

 

(c)

Termination upon Death.  If you die during your employment, this agreement shall
automatically terminate.

 

 

 

 

 

(d)

Termination upon Disability. If during your employment, you shall become
physically or mentally incapacitated and as a result thereof you are unable to
perform the essential functions of your position with or without a reasonable
accommodation, for a continuous period of more than 120 days, then 724 and you
specifically agree that this agreement has been frustrated, and therefore 724 is
entitled to terminate your employment on one month’s notice or grant you one
month’s salary in lieu of notice.

 

 

 

 

 

(e)

Termination of Employment Term Without Cause. Subject to Section (g), 724
reserves the right to terminate your employment without Cause at any time upon
paying to the you a lump sum amount (the “Severance Amount”) equal to the sum of
the following:

 

 

 

 

 

 

 

 

(i)

Nine (9) months of your then current base salary; and

 

 

 

 

 

 

 

 

 

 

(ii)

the product of  nine (9) multiplied by your Average Monthly Bonus




 

 

less statutory deductions and withholdings, which amount the parties agree is
pay-in-lieu of reasonable notice. You agree to release 724 and its affiliates
from any action, cause of action, claim or demand against 724 or any other
person, which may arise as a consequence of such termination and to sign a
waiver and release to this effect in a form satisfactory to 724 as a condition
to receiving payment under this Section (e). For purposes of this agreement,
“Average Monthly Bonus” means an amount equal to the quotient obtained by
dividing the total amount of bonus earned by you in the twelve (12) months
immediately prior to the date of your termination by twelve (12).

 

 

 

 

 

 

(f)

Termination for Good Reason.  You may terminate your employment for Good Reason
at any time.  Upon such termination for Good Reason, 724 shall pay you the
Severance Amount.  You agrees to release 724 and its affiliates from any action,
cause of action, claim or demand against 724 or any other person, which may
arise as a consequence of such termination and to sign a waiver and release to
this effect in a form satisfactory to 724 as a condition to receiving payment
under this Section (f).  For purposes of this agreement, “Good Reason” will
exist at any time following the occurrence of one or more of the following
events without your written consent:

 

 

 

 

 

 

(i)

subject to Section (g), the assignment to you of any duties materially
inconsistent with your position, authority, duties or responsibilities pursuant
to this agreement or any other action by 724 that results in a material
diminution in such position, authority, duties or responsibilities;

 

 

 

 

 

 

 

 

(ii)

a reduction of greater than five percent in your total target income as set
forth in Schedule “A”; or

 

 

 

 

 

 

 

 

(iii)

relocation, without your consent of your place of employment by more than fifty
(50) miles; provided, however, that you shall not terminate your employment
hereunder unless you first give notice of your intention to terminate and the
grounds for such termination, and 724 has not, within thirty (30) days following
receipt of such notice, cured such Good Reason.

 

 

 

 

 

 

(g)

Special Considerations on Change of Control. Notwithstanding Section (e) and
Section (f)(i), you acknowledge and agree that if a Change of Control has
occurred, and in connection with that Change of Control, (i) the acquirer (or
its affiliate) offers you employment or continues your employment in a position
that is, when taken as a whole, comparable in all significant respects to your
position, authority, duties and responsibilities with 724 prior to such Change
of Control (it being understood that your title or reporting relationship may
change as a result of the Change of Control), and (ii) your employment is not
terminated by the




 

 

acquirer (or its affiliate) within twelve (12) months of the Change of Control,
then 724 shall not be obligated to pay you the Severance Amount. For purposes of
the foregoing, “Change of Control” means any one person, corporation or other
entity acquires directly or indirectly (i) 50% or more of 724’s voting
securities, or (ii) all or substantially all of 724’s assets.

 

 

 

 

(h)

Termination of Employment Term for Cause. 724 may at any time and without notice
immediately terminate your employment for Cause and you shall have no right to
receive any compensation or benefit hereunder (with the exception of
compensation earned but unpaid as of the termination date).  For purposes of
this agreement, “Cause” will exist at any time following the occurrence of one
or more of the following events:

 

 

 

 

 

 

(i)

any willful act of personal dishonesty, fraud or misrepresentation taken by you
in connection with your responsibilities as an employee which was intended to
result in your substantial gain or personal enrichment at the expense of  724 or
its affiliates;

 

 

 

 

 

 

 

 

(ii)

your conviction of a felony (other than driving-related offenses), or the
equivalent in a jurisdiction other than the United States, on account of any act
which was materially injurious to 724 or any of its affiliates, or the
reputation of 724 or any of its affiliates, as reasonably determined by the
Board of Directors of 724;

 

 

 

 

 

 

 

 

(iii)

your willful and continued failure to substantially perform your principal
duties and obligations of employment (other than any such failure resulting from
incapacity due to physical or mental illness;

 

 

 

 

 

 

provided, that for purposes of this Section (g), no act or failure to act shall
be considered “willful” unless done or omitted to be done by you in bad faith
and without reasonable belief that the act or omission was in or not opposed to
the best interests of  724; provided, further, that 724 shall not terminate your
employment under clause (iii) of this Section (g) unless 724 first gives notice
of its intention to terminate and the grounds for such termination, and you have
not, within thirty (30) days following receipt of such notice, cured such
failure.

 

 

 

(i)

Voluntary Termination Period.  You may terminate this agreement upon giving of
12 weeks’ prior notice to 724 (or such lesser period of time as the parties may
agree upon), in which case this agreement shall terminate at the expiration of
such 12 week period without any other notice or any payment of salary or benefit
plan contributions subsequent to the termination of this agreement.




 

(k)

Treatment of Stock Options, Restricted Stock and Other Securities. 
Notwithstanding any other provisions of this agreement, upon any termination of
you for any reason and whether for Cause or not, any options, restricted stock
or other securities held by you but subject to vesting which is contingent upon
continued employment with 724 or its affiliates shall be governed by the
provisions of the applicable stock plans and repurchase and award agreements.”

 

 

 

7.

General. You agree that you will, in the performance of your duties, promote the
interest, business and reputation of 724 and perform all such duties as are
essential or conducive to the efficient management of the company in accordance
with its rules and policies. Without limiting the foregoing, you agree to
execute and abide by 724’s code of ethics, insider trading policy and other
applicable company policies.




Schedule “B”

724 Solutions Inc.

Confidentiality and Non-Compete Agreement

                    In consideration of my employment by 724 Solutions, Inc.
(the “Company”), the Company’s promise to disclose to me confidential and
proprietary information and trade secrets of the Company, the Company’s promise
to provide me with immediate specialized training, and the compensation now and
hereafter paid to me, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agrees
with the Company as follows:

          1.       Recognition of Company’s Rights; Nondisclosure.   At all
times during the term of my employment and thereafter, I will hold in strictest
confidence and will not disclose, use, lecture upon, or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use, or publication may be required in connection with my work for the Company,
or unless the President or the Board of Directors of the Company expressly
authorizes such in writing.  The term “Proprietary Information” shall mean trade
secrets, confidential knowledge, data, or any other proprietary information of
the Company and each of its subsidiaries or affiliated companies.  By way of
illustration but not limitation, “Proprietary Information” includes
(a) inventions, foreign and domestic patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, ideas, processes, formulas, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs, and techniques (hereinafter, such included Proprietary
Information is collectively referred to as “Works”); (b) information regarding
plans for research, development, new products and services, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, and customers; and (c) information regarding the
skills and compensation of other employees of the Company.  However, I shall not
be obligated under this paragraph with respect to information I can document is
or becomes readily publicly available without restriction through no fault of
mine.

          2.       Third Party Information.  I understand, in addition, that the
Company may from time to time receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an executive officer of the Company in writing.

          3.       Assignment of Works. 

                              (a)  Company shall own and I hereby assign to the
Company all my right, title, and interest in and to any and all Works (and all
Proprietary Rights with respect thereto), whether or not patentable or
registrable under copyright or similar statutes, that were made or conceived or
reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company to the fullest extent
allowable by law, and I will promptly disclose such Works to Company.  If I use
or disclose my own or any third party’s confidential information or intellectual
property when acting within the scope of my employment or otherwise on behalf of
Company, Company will have and I hereby grant Company a perpetual, irrevocable,
worldwide royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.




                              (b)  I acknowledge that all original works of
authorship that are made by me (solely or jointly with others) during the term
of my employment with the Company and that are within the scope of my employment
and protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C. § 101).  Works assigned to the
Company by this paragraph 3 are hereinafter referred to as “Company Works.”

                              (c)  To the extent allowable by law, Company Works
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” droit moral rights,” or the like (collectively “Moral Rights”).  To the
extent I retain any such Moral Rights under applicable law, I hereby waive such
Moral Rights and consent to any action with respect to such Moral Rights by or
authorized by Company and specifically grant Company the right to alter such
Company Works.  I will confirm any such waivers and consents from time to time
as requested by Company.

          4.       Enforcement of Proprietary Rights.  I will assist the Company
in every proper way to obtain and from time to time enforce United States and
foreign Proprietary Rights relating to Company Works in any and all countries. 
To that end I will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify, and deliver assignments of such Proprietary rights to
the Company or its designee.  My obligation to assist the Company with respect
to Proprietary Rights relating to such Company Works in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

                     In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf to execute, verify,
and file any such documents and to do all other lawfully permitted acts to
further the purposes of the preceding paragraph thereon with the same legal
force and effect as if executed by me.  I hereby waive and quitclaim to the
Company any and all claims, of any nature whatsoever, that I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.

          5.       Obligation to Keep Company Informed.  During the period of my
employment, I will promptly disclose to the Company fully and in writing and
will hold in trust for the sole right and benefit of the Company any and all
Works.  In addition, I will disclose all patent applications filed by me during
the three (3) years after termination of my employment with the Company.

          6.       Prior Inventions.  Inventions, if any, patented or
unpatented, that I made prior to the commencement of my employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A attached hereto a complete list of
all inventions that I have, alone or jointly with others, conceived, developed,
or reduced to practice or caused to be conceived, developed, or reduced to
practice prior to commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement.  If disclosure of any such
invention on Exhibit A would cause me to violate any prior confidentiality
agreement, I understand that I am not to list such inventions in Exhibit A but
am to inform the Company that all inventions have not been listed for that
reason.




          7.        Other Activities; Non-Competition; Non-Solicitation.

 

          (a)          During the term of my employment with the Company, I will
not, directly or indirectly, participate in the ownership, management,
operation, financing or control of, or be employed by or consult for or
otherwise render services to, any person, corporation, firm, or other entity
that competes in the State of Texas, or in any other state in the United States,
or in any country in the world with the Company in the conduct of the business
of the Company as conducted or as proposed to be conducted, nor shall I engage
in any other activities that conflict with my obligations to the Company.

 

 

 

          (b)          In consideration of the premises hereof and in further
consideration of the Company’s promise to disclose to me confidential and
proprietary information and trade secrets of the Company and the Company’s
promise to provide me with immediate specialized training, and the experience I
will gain throughout my employment with the Company, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree that for a period of six (6) months after the date
that my employment with the Company is terminated, for any reason, I will not,
directly or indirectly, (i) compete in the state of Texas, or in any other State
of the United States, or in any country in the world where the Company engages
in business, or proposes to engage in business, on the date of the termination
of my employment with the Company, or (ii) participate in the ownership,
management, operation, financing, or control of, or be employed by or consult
for or otherwise render services to, any person, corporation, firm, or other
entity that competes in the state of Texas, or in any other State of the United
States, or in any country in the world with the Company in the conduct of the
business of the Company as conducted and as proposed to be conducted on the date
of termination of my employment.  Notwithstanding the foregoing, I am permitted
to own up to 5% of any class of securities of any corporation that is traded on
a national securities exchange or through Nasdaq.

 

 

 

          (c)          During the term of my employment and for a period of six
(6) months after my employment with the Company is terminated for any reason, I
will not, directly or indirectly, individually or on behalf of any other person,
firm, partnership, corporation, or business entity of any type, hire, solicit,
assist or in any way encourage any current employee or consultant of the Company
or any subsidiary of the Company to terminate his or her employment relationship
or consulting relationship with the Company or subsidiary nor will I hire or
solicit the employment services of any former employee of the Company or any
subsidiary of the Company whose employment has been terminated for less than six
(6) months.

          8.        No Improper Use of Materials.  I understand that I shall not
use the proprietary or confidential information or trade secrets of any former
employer or any other person or entity in connection with my employment with the
Company.  During my employment by the Company I will not improperly use or
disclose any proprietary or confidential information or trade secrets, if any,
of any former employer or any other person or entity to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person or entity to whom I have an obligation of
confidentiality unless consented to in writing by that former employer, person,
or entity.

          9.        No Conflicting Obligation.  I represent that my performance
of all the terms of this Agreement and as an employee of the Company does not
and will not breach any agreement between me and any other employer, person or
entity.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.




          10.        Return of Company Documents.  When I leave the employ of
the Company, I will deliver to the Company all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Works,
Third Party Information, or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.

          11.        Legal and Equitable Remedies. Because my services are
personal and unique and because I will have access to and become acquainted with
the Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach of this
Agreement.

          12.        Authorization to Notify New Employer.  I hereby authorize
the Company to notify my new employer about my rights and obligations under this
Agreement following the termination of my employment with the Company.

          13.         Notices.  Any notices required or permitted hereunder
shall be given to the appropriate party at the address specified in the
Employment Agreement between me and the Company.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three days after the date of mailing.

          14.         General Provisions.

                              14.1     Governing Law.  This Agreement will be
governed by and construed according to the laws of the State of New York without
regard to conflicts of law principles.

                              14.2     Exclusive Forum.  I hereby irrevocably
agree that the exclusive forum for any suit, action, or other proceeding arising
out of or in any way related to this Agreement shall be in the state or federal
courts in Texas, and I agree to the exclusive personal jurisdiction and venue of
any court in Travis County, Texas.

                              14.3     Entire Agreement.  This Agreement sets
forth the entire agreement and understanding between the Company and myself
relating to the subject matter hereof and supercedes and merges all prior
discussions between us.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, salary, or compensation will not affect the validity or scope of this
Agreement.  As used in this Agreement, the period of my employment includes any
time during which I may be retained by the Company as a consultant.

                              14.4     Assignment. You acknowledge that 724
Solutions may assign this agreement and the benefits of your covenants and
obligations under this agreement to any person who purchases all or
substantially all the assets of 724 Solutions.  In addition, this agreement and
the rights and obligations of 724 Solutions may be assigned at any time by 724
Solutions to an affiliate of 724 Solutions.  Subject to the forgoing, neither
this agreement nor any rights or obligations hereunder shall be assignable by
any party without the prior written consent of the other party.  Subject
thereto, this agreement shall ensure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators, legal personal
representatives, successors (including any successor by reason of amalgamation
or statutory arrangement of any party) and permitted assigns.




                              14.5     Severability.

                               (a)  I acknowledge and agree that each agreement
and covenant set forth herein constitutes a separate agreement independently
supported by good and adequate consideration and that each such agreement shall
be severable from the other provisions of this Agreement and shall survive this
Agreement.

                               (b)  I understand and agree that Section 7 of
this Agreement is to be enforced to the fullest extent permitted by law. 
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of Section 7 is too broad to be enforced as written, the
Company and I intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable, provided,
however, that such reformation applies only with respect to the operation of
such provision in the particular jurisdiction with respect to which such
determination was made.  If, however, Section 7 is held to be illegal, invalid,
or unenforceable under present or future law, and not subject to reformation,
then (i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such provision was never a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance.

                              14.6     Successors and Assigns.

                     This Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be for the benefit of
the Company, its successors and assigns.

                              14.7     Survival.  The provisions of this
Agreement shall survive the termination of my employment for any reason and the
assignment of this Agreement by the Company to any successor in interest or
other assignee.  I further understand and agree that the phrase “term of
employment” contained herein shall include any period of time during which I am
retained by the Company as a consultant and/or independent contractor.

                              14.8     Employment.  I agree and understand that
my employment with the Company is at will, which means that either I or the
Company may terminate the employment relationship at any time, with or without
prior notice and with or without cause.  I further agree and understand that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause.

                              14.9     Waiver.  No waiver by the Company of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach.  No waiver by the Company of any right under this Agreement shall be
construed as a waiver of any other right.  The Company shall not be required to
give notice to enforce strict adherence to all terms of this Agreement.

                              14.10    Headings.  The headings to each section
or paragraph of this Agreement are provided for convenience of reference only
and shall have no legal effect in the interpretation of the terms hereof. 




                     This Agreement shall be effective as of the first day of my
employment with the Company, namely:____________________, 20__.

                     I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO
INVENTIONS I MAKE DURING MY EMPLOYMENT, RESTRICTS MY RIGHT TO DISCLOSE OR USE
THE COMPANY’S PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT, AND
PROHIBITS ME FROM COMPETING WITH THE COMPANY AND/OR FROM SOLICITING EMPLOYEES
AND CUSTOMERS OF THE COMPANY FOR ONE (1) YEAR AFTER MY EMPLOYMENT WITH THE
COMPANY IS TERMINATED FOR ANY REASON.

[Signature Page to Confidentiality and Non-Compete Agreement Follows]




                     I HAVE READ THIS CONFIDENTIALITY AND NON-COMPETE AGREEMENT 
CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE COMPLETELY FILLED OUT EXHIBIT A TO
THIS AGREEMENT.

Dated: ___________________ 20___.

 

--------------------------------------------------------------------------------

 

 

Signature

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Michael E. Luna

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Address

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

John Sims

 

 

Chief Executive Officer

 

 




EXHIBIT A

_________________________________

_________________________________

Ladies and/or Gentlemen:

                   1.     The following is a complete list of all inventions or
improvements relevant to the subject matter of my employment by
___________________ (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my employment by
the Company that I desire to remove from the operation of the Company’s
Confidentiality and Non-Compete Agreement.

_________ No inventions or improvements.

_________ See below:


_________ Additional sheets attached.

                   2.     I propose to bring to my employment the following
materials and documents of a former employer:

_________ No materials or documents.

_________ See below:

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

 

 

--------------------------------------------------------------------------------

 

Date




INVENTION DISCLOSURE

Invention Disclosure #_________

Inventors:          1. _________________

                           2. _________________

                           3. _________________

Title of Invention: _______________________________________________________

Problem solved by invention: _______________________________________________

Invention Description: _____________________________________________________

Add additional signed, witnessed, and dated sheets and drawings if necessary.

Has this invention been disclosed outside of the Company? Yes____ No____

 

 

 

Inventor Signature: _____________________________

 

Date: _________________

 

 

 

 

 

 

 

 

 

Witness Signature: _____________________________

 

Date: _________________

 